SULLIVAN, Judge,
concurring.
I am unable to apply the holding of Rita v. State (1996) Ind., 674 N.E.2d 968 to the facts before us, as readily as does the majority.
Certainly, the Rita court drew a meaningful and determinative distinction between pre-charge subpoenas and post-indictment or post-information discovery activities by the State. It did so, however, in the context of a subpoena for witnesses as opposed to a subpoena duces tecum for a document. The protective rationale which prompted the Rita result was the unfairness of “[permitting one side but not the other to question prospective witnesses in an ex parte format....” 674 N.E.2d at 970.
That protection does not seem necessary when a document is the only subject of a *852subpoena. The document cannot itself be cross examined and, therefore, the reciprocal discovery rights involved in Rita are not jeopardized.
To the extent that the subpoena duces tecum here involved only the October 8 check written by Baugh, I do not'find, in Rita, the answer to our question. To the extent, however, that the subpoena led to a questioning of employees of the bank and of the store where the check was written and who were anticipated to be called as witnesses, I agree that such “evidence” was improperly obtained.
With regard to the check itself, and although I do not find Rita controlling as to that matter, I agree with the majority that the error, if any,3 was harmless in light of the substantial evidence of guilt.

. It is my view that bank depositors may entertain a justifiable belief that their records will be treated with confidentiality and will hot be. randomly, accessible to persons claiming the "need to know.”
As stated in Boyd v. United States (1886) 116 U.S. 616, 622, 6 S.Ct. 524, 528, 29 L.Ed. 746 there is a prohibition against "compulsory production of a man’s private papers to establish a criminal charge against him.”
Nevertheless, since that time, a majority of the United States Supreme Court, despite two forceful dissents, has concluded that such records as canceled checks are not the private papers of the depositor for he can assert neither ownership nor possession. Instead, they are the business records of the banks. United States v. Miller (1976) 425 U.S. 435, 96 S.Ct. 1619, 48 L.Ed.2d 71. Miller was followed by this court in Cox v. State (1979), 181 Ind.App. 476, 392 N.E.2d 496.